Citation Nr: 1603153	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  15-14 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than August 13, 2013, for the grant of death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and two of her children (W.H. & L.H-B)


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from January 1944 to May 1946.  The appellant is the Veteran's widow, and is currently receiving VA death pension benefits as the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota.  (The claims-file is in the jurisdiction of the RO in Houston, Texas; however, the matter on appeal arises from a rating decision and a statement of the case issued by the St. Paul RO's PMC, and that office also certified this appeal to the Board.)

In December 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the appellant submitted additional evidence with a waiver of RO review.  [The Board notes that the submitted evidence concerning the appellant's medical history has been reviewed by the Board, but (as explained below) this appeal is resolved as a matter of law on the basis of the undisputed dates of the appellant's claims for benefits and prior final decisions.  The appellant's medical history is not in dispute.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 1990.

2.  An unappealed January 1994 rating decision denied the appellant's claim of entitlement to death pension benefits.  New and material evidence was not received within one year of the January 1994 determination.

3.  The RO received the appellant's informal claim seeking to reopen her prior application for death pension benefits on August 13, 2013; no earlier communication seeking entitlement to VA death pension was received following the January 1994 denial.

4.  The RO granted death pension benefits in an October 2014 rating decision, and assigned an effective date of August 13, 2013.


CONCLUSION OF LAW

An effective date prior to August 13, 2013, is not warranted for the award of death pension benefits.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, VCAA notice is not required in this case because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the grounds of the lack of legal merit or the lack of entitlement under the law).

The denial of an earlier effective date in this decision is a matter resolved as a matter of law.  There is no dispute in this case as to the underlying facts as reflected by the evidence.  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason v. Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000, aff'd, 281 F.3d 1384 (Fed.Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the law regarding assignment of an effective date for a claim is dispositive in the instant claim, the VCAA is not applicable and no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the December 2015 hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim.  Discussion during the hearing covered the essential facts of the matter, which do not appear to be in specific dispute (and no contention suggests that any additional development of the evidence could assist her with the claim).  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

The appellant is seeking assignment of an effective date earlier than August 13, 2013, for the award of entitlement to death pension benefits.

Death pension benefits are generally available for a surviving spouse of a wartime Veteran whose death was not service connected.  38 U.S.C.A. § 1541(a).  Claims for VA non-service-connected death pension benefits received after December 10, 2004, are awarded effective from the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3)(i).

To be eligible for death pension benefits, the annual income of the surviving spouse must not exceed the maximum annual pension rate (MAPR) specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.

The Veteran died in December 1990 (his death certificate is of record).  Soon thereafter, the appellant filed a claim of entitlement to VA death pension as the Veteran's widow.  A January 1994 formal VA decisional letter denied entitlement to death pension on the basis of finding that the appellant's income exceeded the threshold for eligibility.  The appellant did not file a notice of disagreement nor submit any new evidence or reply to the January 1994 decision.  The record reflects that the next correspondence received by VA from the appellant was an August 13, 2013 informal claim seeking to establish entitlement to death pension.  This August 2013 claim has led to the appeal currently before the Board.

In processing the claim for death pension benefits initiated in August 2013, the RO awarded the appellant death pension benefits (at the rate for need of aid and attendance) in an October 2014 rating decision.  The October 2014 rating decision assigned an effective date of August 13, 2013 for the award, based upon the date of the informal claim that raised the matter.

In December 2014, the appellant filed a notice of disagreement and explained that she believed that she was entitled to an effective date of "05/1997 .... based on when my income was reduced because I was no longer employed because my age and medical conditions that required me to need aid and attendance."  She further explained that "because of my age and slight loss of memory, it prevented me from being more proactive in continuing this process."  Finally, she contended that she "did not receive proper counseling until 08/2013 when I submitted the latest successful claim."

Where new and material evidence other than service department records has been submitted to reopen a prior claim for benefits (more than one year following a prior final denial of the claim), the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id. at § 3.400(q).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

The RO notified the appellant of the January 1994 denial of death pension benefits, and she did not file a notice of disagreement.  In addition, new and material evidence was not received within one year of the notification of the decision.  38 C.F.R. § 3.156.  The January 1994 decision is therefore final and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  See 38 U.S.C.A. §§ 5109A , 7105; see also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The appellant has not alleged CUE in the January 1994 decision, and there is no legal authority for the Board to otherwise set aside the finality of that decision.

Any previous pending claim for death pension benefits that had not been finally adjudicated was terminated by the January 1994 rating decision that denied entitlement to that benefit.  See Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008) (finding the pending status of a claim is terminated with a later adjudication of an identical claim).

As discussed earlier, the effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  The October 2014 decision granted entitlement to death pension, effective August 13, 2013, the date the appellant presented her informal claim to reopen consideration of her entitlement to death pension benefits.  There is no indication that the appellant otherwise attempted to reopen a claim of entitlement to death pension benefits or otherwise establish such entitlement following the prior January 1994 denial (until the time of the August 13, 2013 informal claim).  As noted, she did not file any correspondence that can be construed as a formal or informal application for death pension benefits between the January 1994 denial and the August 2013 informal claim.

Because the appellant did not file a claim to reopen the matter subject to a final denial prior to August 13, 2013, VA is precluded, as a matter of law, from granting an effective date prior to August 13, 2013 for the award of death pension.

The appellant argues that the effective date should be in May 1997; she cites this as the time when her income was reduced such that she ceased to be disqualified by exceeding the income thresholds for the pension benefits.  She asserts generally that she filed a claim for death pension benefits "prior to 1997," as asserted in a March 2015 statement (currently attached to the December 2014 statement of the case in Virtual VA).  The submitted March 2015 correspondence includes a submitted copy of a past RO decisional letter denying a prior instance of the appellant's claim for death pension benefits.  The date of the decisional letter is not entirely clear on the copy, and the appellant does not specifically assert a date for the letter.  After close review and consideration, the Board has determined that the submitted copy appears to be a copy of the January 1994 decisional letter denying entitlement to death pension benefits; there is no suggestion that any pertinent documentation of a claim or adjudication of entitlement to death pension after January 1994 is missing from the claims-file.

To the extent that the appellant directs attention to a claim for death pension benefits prior to the January 1994 denial, this claim was resolved by the January 1994 denial and was not pending when the appellant presented her informal claim in August 2013.  The timing of a claim that might result in an earlier effective date assignment would be a claim filed after the January 1994 denial and before the August 13, 2013 effective date.  The appellant has not specifically asserted that a claim was filed during this period, only that she filed a claim "prior to 1997" with attention directed to the claim resolved by the January 1994 denial.  She has not specifically alleged that she filled out any application or submitted an informal claim after the January 1994 decision and before August 2013.  She has not produced any copies of documents showing she applied for death pension benefits between January 1994 and August 2013.  The documentation of record shows that her earliest claim for death pension benefits following the January 1994 denial was the informal claim of August 13, 2013, and no earlier.

The Board understands the appellant's argument suggesting that the effective date should be the date she ceased to have excessive income for the death pension benefit.  However, the regulations clearly state that a claim must be received by VA to trigger the effective date.  See 38 C.F.R. § 3.400.  As such, there is no legal support for the appellant's argument.  Here, there is simply no evidence indicating that any claim for death pension benefits was pending prior to August 13, 2013; her prior claim(s) for death pension benefits became resolved (ceased to be pending) when the January 1994 RO decision denied entitlement to death pension benefits.  There is no evidence indicating that the appellant ever submitted a formal or informal claim to VA for death pension benefits after the January 1994 denial until she filed the August 13, 2013 claim.

Although the Board sympathizes with the appellant's arguments suggesting that she has received confusing/erroneous information or bad advice with regard to pursuing death pension benefits in the past, benefits cannot be granted on that basis.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

Unfortunately, the Board does not have ability to grant the appellant's claim as a matter of law.  Following the January 1994 denial, she did not file a claim for death pension benefits until August 13, 2013.  Her current award of death pension benefits arises from the August 2013 claim, and the date of this claim is clearly not within one year of the Veteran's death in December 1990.  As such, under the regulations cited above, the appellant is not eligible for VA death pension benefits prior to August 13, 2013, the date of receipt of her claim.

The Board is sympathetic toward the appellant and acknowledges the testimony of record concerning the appellant's perseverance in raising her family under challenging circumstances, that she worked multiple jobs for significant durations, and that she feels she was led to believe she could look forward to greater benefit entitlements after her working years.  The Board understands her contentions that she may have been prevented from proactively pursuing the claim at an earlier time when she may have become eligible for death pension, and the Board recognizes the contention that she has been affected by memory loss problems and may have been given bad advice or incorrect information in the past.  Unfortunately, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey at 425.  The Board again observes that no equities, no matter how compelling, can create a right to payment which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  VA regulations simply do not provide a remedy under this theory of equity.

As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.


ORDER

Entitlement to an effective date earlier than August 13, 2013, for the grant of death pension benefits is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


